JUSTICE WHITING, with whom CHIEF JUSTICE CARRICO joins,
dissenting.
I agree that the 90-day limitation in Code § 19.2-386.3(A) is jurisdictional if the property is seized for forfeiture. However, I cannot agree with the majority’s resolution of what I regard as the dispositive issue.
In my opinion, that issue turns upon the application of clear and unambiguous provisions of the following controlling statutes, which were in effect when the property was seized.
Code § 18.2-249 provided in pertinent part:
A. The following property shall be subject to lawful seizure . . . (i) all money . . . and all other personal and real property of any kind or character used in substantial connection with the illegal manufacture, sale or distribution of controlled substances.
B. All seizures and forfeitures under this section shall be governed by the procedures contained in Chapter 22.1 (§ 19.2-386.1, et seq.) of Title 19.2 of this Code [Forfeitures in Drug Cases, Code §§ 19.2-386.1 to -386.13].
Acts 1989, c. 690 (emphasis added).
Code § 19.2-386.3 provided in pertinent part:
When property has been seized under § 18.2-249 prior to filing an information, then an information against that property shall be filed within ninety days of the date of seizure or the property shall be released to the owner or lien holder.
Acts 1989, c. 690 (emphasis added). In my view, the emphasized language clearly and unambiguously limits the application of the 90-day time period to seizures for forfeiture purposes and demonstrates that the statutes have no application to seizures for evidentiary purposes.
The majority recognizes that there can be seizures for purposes other than forfeiture and that the Commonwealth claims the seizures in the instant cases were for use as evidence. However, *355the majority expresses its concern that because “[o]nly the Commonwealth knows when the seizure changed from ‘evidentiary’ to ‘forfeiture,’ [this theory] renders meaningless the apparent protection afforded property owners—releasing property if no information is filed within 90 days of seizure.”
The majority overlooks the fact that if the property has been seized for evidentiary purposes, its owner cannot secure its return within 90 days of its seizure. It also overlooks the provision in Code § 19.2-386.3(A) requiring the Commonwealth’s attorney to file notice of a forfeiture seizure in the circuit clerk’s office “within twenty-one days [from the forfeiture].” And from its erroneous premise, the majority reasons that the legislature must have intended to make all seizures of property subject to the jurisdictional time limitation, despite the clear and unambiguous statutory language limiting its application to “seizures under this section” and “seiz[ures] under § 18.2-249.”
In Loudoun County Dep’t of Soc. Services v. Etzold, 245 Va. 80, 425 S.E.2d 800 (1993), we reversed the Court of Appeals, which had applied rules of construction to unambiguous statutory language to avoid an allegedly “untenable and unworkable” result. In Etzold, we pointed out:
While the Court of Appeals’ concern for the result of a particular interpretation of a statute may be appropriate under some circumstances, it is not appropriate, or correct, here. A primary rule of statutory construction is that courts must look first to the language of the statute. If a statute is clear and unambiguous, a court will give the statute its plain meaning. Brown v. Lukhard, 229 Va. 316, 321, 330 S.E.2d 84, 87 (1985).
Id. at 85, 425 S.E.2d at 802. As in Etzold, none of the litigants here consider the emphasized language ambiguous. However, the majority apparently assumes that the statute is ambiguous since it speculates about the reason for its adoption by considering and construing a crime commission report that the proposed revision would avoid the “problem illustrated” by Haina. Applying Etzold, I would not speculate about the reasons for the adoption of these unambiguous statutory provisions; rather, I would give the statute its plain meaning.
*356However, if the statute requires construction, I do not agree with the majority’s description of the “problem.” Although the commission’s report does not describe the Haina “problem,” the majority speculates as to its nature.
I assume that the crime commission was familiar with the Commonwealth’s contentions in its brief in Haina, and nowhere therein does it appear that the Commonwealth argued that the Commissioner’s delayed response in violation of Code § 4-56 was the “problem.” Instead, the Commonwealth contended that the 60-day seizure limitation should only apply when the seizure was for purposes of forfeiture and should not apply when the seizure was for evidentiary purposes. The Court implicitly rejected that contention by referring to Code § 18.2-249, which then provided in pertinent part that:
[Mjotor vehicles,' . . . and all other personal property of any kind or character, used in connection with the illegal manufacture, sale or distribution of controlled substances . . . shall be forfeited to the Commonwealth and may be seized by an officer.
Acts 1982, c. 462 (emphasis added).
As Haina notes, under Code § 4-56(b) the officer seizing the property must “forthwith” report its seizure to the Commonwealth’s attorney. Id. at 575, 401 S.E.2d at 403. In the language of Code § 4-56(d), “[wjithin sixty days after receiving notice of any such seizure the attorney for the Commonwealth shall file . . . an information against the seized property in the clerk’s office.” Code § 4-56(d).1 In contrast, the statutes applicable to these forfeitures contain no such sweeping and mandatory language, but expressly confine its 90-day limitation period to instances in which the property was seized for forfeiture purposes. *357This change may well have been the legislature’s resolution of the Haina “problem.”
Such a solution would harmonize the applicable code sections with Code § 19.2-53, which authorizes the Commonwealth to seize and hold incriminating evidence. It also harmonizes Code § 18.2-249 with the Commonwealth’s right to seize and hold such evidence lawfully seized in a search incident to a lawful arrest. See Lugar v. Commonwealth, 214 Va. 609, 613, 202 S.E.2d 894, 898 (1974) (incriminating property lawfully seized during warrantless search incident to arrest may be introduced in evidence).
In my opinion, these amendments gave the Commonwealth the opportunity to delay its forfeiture decision until it became aware of all the facts pertinent to forfeiture. As suggested by the Commonwealth, property seized and used as important incriminating evidence may not be subject to forfeiture because its owner was unaware of its use, or for other reasons enumerated in the exemption from forfeiture provisions of Code § 19.2-386.8. Such facts often emerge in a criminal prosecution, and a delayed forfeiture decision could avoid or reduce the time and expense of a premature forfeiture proceeding. However, the majority’s construction of these statutes subjects the Commonwealth, property owners, and the courts to the burden of what may later turn out to be an unnecessary forfeiture proceeding whenever property is seized for use as evidence.
Additionally, this construction creates a potential conflict between the Commonwealth’s right to hold property for use as evidence in a criminal trial and the property owners’ rights to demand the release of their property under the provisions of Code § 19.2-386.3. In my opinion, the majority’s interpretation violates our settled rule of statutory construction that we construe apparently conflicting statutes in a manner to harmonize them and give effect to both statutes. Bd. of Supervisors v. Marshall, 215 Va. 756, 761, 214 S.E.2d 146, 150 (1975).2
Although there was some indication in each of these cases that the property may have been seized for use as evidence, neither court resolved this issue. Both courts, citing Haina, held that a *358seizure of the property for any purpose triggered the 90-day information filing requirement and dismissed the cases for lack of subject matter jurisdiction. Accordingly, I would reverse both cases and remand them for further proceedings.

 A similar mandatory and all-encompassing statute was involved in Tri-Pharmacy Inc. v. United States, 203 Va. 723, 733 n.5, 127 S.E.2d 89, 96 n.5 (1962), also relied upon by the property owners. There, a lottery forfeiture statute, Code § 18.1-341, then in effect, provided that property involved in illegal lotteries “shall be forfeited and may be seized by an officer and held to await proceedings for condemnation.” Id.
Because the forfeiture was absolute under the statute, the Court held that the Commonwealth acquired title immediately upon seizure and thereby obtained a priority in the property superior to a later assessment for taxes filed by the United States. Id. at 735-36, 127 S.E.2d at 97-98.


 I do not think that Code § 19.2-386.10(B) resolves this conflict, as the majority suggests. The litigants and the courts are still put to the expense of a court proceeding to secure a delay of the possibly premature forfeiture action. In my opinion, this section was enacted to delay litigation of the forfeiture case when the property had been seized for forfeiture “under the provisions of Code § 18.2-249.”